A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
Claims 1-45, 50, 52, 53, and 55-65 have been canceled.  Claims 46-49, 51, 54 and 66 are still at issue and are present for examination.
Applicants' arguments filed on 12/29/20, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 46-49, 51, 54, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The recitation of “a functional variant that is at least 80% sequence identical to VEGF of SEQ ID NO:14, and a functional deletion mutant of VEGF of SEQ ID NO:14” in claim 46 (upon which claims 47-49, 51, 54, and 66 depend) does not have support in the specification as filed.  Applicants point to paragraph [0015] as providing support.  However, this paragraph merely names VEGF as a potential protein that promotes neural regeneration and nowhere suggests use of functional variants or deletion mutants thereof as claimed.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 46-49, 51, 54, and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olsen et al. (WO 00/64482) in .
Olsen et al. teach a chimeric protein composed of two portions a first component capable of suppressing or neutralizing a neurite growth inhibitory molecule and a second component capable of stimulating neurite growth and/or regeneration. (see page 4) and pharmaceutical compositions thereof.  Olsen et al. specifically teach that the component capable of stimulating neurite growth and/or regeneration can be a neurotrophic molecule including NGF, BDNF, NT3, FGF, L1 and many others (see page 10).  Olsen et al. further teach that the neurite growth inhibitory molecule which is inhibited or suppressed by the first component of the chimeric molecule includes chondroitin proteoglycans (see page 25).  Olsen et al. further teach that the two components of the chimeric molecule may be optionally separated by a peptide linker (see page 8).  Olsen et al. do not explicitly teach that the component capable of suppressing or neutralizing a neurite growth inhibitory molecule is a polypeptide possessing matrix modification activity or particularly a chondroitinase such as chondroitinase B or deletion mutants thereof possessing CSPG degrading activity or that the component capable of stimulating neurite growth 
Roy et al. teach that chondroitin proteoglycans are extracellular matrix components which inhibit neuronal growth and regeneration and that the administration of a pharmaceutical composition of a chondroitinase B deletion mutant lacking 120 amino acids from each of the amino and carboxy terminus promote neurite extension of rat cortical neurons.  The disclosure of Roy et al. teaches the use of a systematic deletion analysis to determine the minimally sized polypeptides capable of degrading chondroitin sulfate proteoglycans (CSPGs).  A skilled artisan would understand such a “systematic analysis” to include making a series of deletion mutants from the N-terminal end and a series of deletion mutants from the C-terminal end and testing them for retention of the ability to cleave CSPGs.  This clearly suggests other deletion mutants such as one having 120 amino acids deleted from the N-terminus (SEQ ID NO:69) and one having 120 amino acids deleted from the C-terminus (SEQ ID NO:71) which a skilled artisan would reasonably expect to maintain cleavage activity in view of the disclosure by Roy et al. that a mutant having both of these deletions has activity. The disclosure of Roy et al. clearly suggests use of chondroitinase B deletion mutants for the treatment of neuronal injuries. 

Tkalec et al. teach the recombinant expression of the Flavobacterium heparinum chondroitinase B gene in E.coli.
Schwarze et al. teach the fusion of a TAT protein transduction domain to a heterologous protein as a means of transporting the heterologous protein into a variety of tissues including across the blood/brain barrier.
Therefore, it would have been obvious to one of ordinary skill in the art to use chondroitinase B deletion mutants suggested by the disclosure of Roy et al. and created by making deletions from the chondroitinase B gene disclosed by Tkalec et al. as the component capable of suppressing or neutralizing a neurite growth inhibitory molecule and human VEGF as the component capable of stimulating neurite growth and/or regeneration in the chimeric molecule of Olsen et al. as the disclosure of Roy et al. shows that a chondroitinase B deletion mutant has all the properties that are preferred in the component capable of suppressing or neutralizing a neurite growth inhibitory molecule as disclosed by Olsen et al. and human VEGF is disclosed by Sondell as having all the properties that are preferred in the  component capable of stimulating neurite growth and/or regeneration as disclosed by Olsen et al.  Furthermore as Olsen et al. teach the usefulness of the 
Applicants argue that that the cited references do not teach a chondroitinase B deletion mutant of SEQ ID NO: 68, 69, 70, or 71.  However, while Roy et al. does not explicitly teach a chondroitinase B deletion mutants as claimed the disclosure clearly does suggest a deletion mutant of SEQ ID NO:69 or 71 to one of ordinary skill in the art.  Roy et al. teaches the use of a systematic deletion analysis to determine the minimally sized polypeptides capable of degrading chondroitin sulfate proteoglycans (CSPGs).  A skilled artisan would understand such 
Applicants argue that even if a skilled artisan combines the teachings of Roy et al., Tkalec et al., Schwarze et al., and Olsen et al., a skilled artisan would have infinite number of options to create a fusion protein and the Office has not identified a finite number of potential solutions with a reasonable expectation of success.  However, the identification of a finite number of solutions with a reasonable expectation of success is the requirement for a prima facie case of obviousness based on an obvious-to-try rationale.  However, the rejection is not based on such an obvious-to-try rationale but instead on the teaching or suggestion of making a fusion protein and of the suitability of each of the specific parts of the fusion protein for the functions taught for that part by the prior art.  Merely because the prior art also teaches or suggests many other 
Applicants point to MPEP 2143(E) as stating that to reject a claim based on an obviousness rationale, the office must articular (1) a teaching of a recognized problem in the art, (2)a showing that the art taught a finite number of possible solutions to the problem and (3) a showing that there was a reasonable expectation that trying each of the potential solutions will lead to success.  However, applicants are again articulating the requirement for a prima facie case of obviousness based on an obvious-to-try rationale.  However, the rejection is not based on such an obvious-to-try rationale.  The MPEP details a variety of other rationales which can be used and there is no requirement that one of these particular rationales be used only that the reasoning supporting the finding of obviousness be clearly articulated on the record.  The instant rejection does not fit neatly into one of the simple rationales delineated in the MPEP but is instead a combination of explicit teachings in the art (i.e., making a fusion protein with a first component capable of suppressing or neutralizing a neurite growth inhibitory molecule and a second component capable of 
Applicants argue that the Office has failed to articulate a rationale to combine Olsen et al., Roy et al., Tkalec et al., and Schwarze et al. but instead the rationale advanced is just a conclusory statement.  However, this is not persuasive as the office as provided a rationale for all of the modifications suggested.  In particular the office has made it clear that the rationale for using a chondroitinase B deletion mutant as the first component capable of suppressing or neutralizing a neurite growth inhibitory molecule is that Olsen explicitly teach that this component should be something which suppresses or neutralizes the neurite growth inhibitory properties of chondroitin proteoglycan or other compounds and the disclosure of Roy et al. shows a chondroitinase B deletion mutants have this property and thus use of the mutant of Roy et al. would be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652